Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 10, 2021.

Applicant's election with traverse of the Group I invention in the reply filed on March 10, 2021 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided an explanation as to whether the species are in separate classification, or represent a different field of search or that the species are “unconnected in design, operation of effect.”  This is not found persuasive because the restriction was based on the relationship of the groups as combination and subcombination. Applicant’s response is silent on the examiner’s statement that the combination (Group I) “as claimed does not require the particulars of the subcombination” (Group II and Group III) “as claimed because the system of the combination does not require the magnetic float or the sensors of the subcombinations II and III. The subcombinations do not require the tap control board or the actuation button of the combination.” The combination (Group I) was stated to be classified in B67D 1/0004 and the subcombinations (Groups II, III) were stated to be classified in B67D 1/12. Moreover, the subcombinations were stated to be restictable because the “Group II invention recites a sensor enable FOB that is not recited in the Group III invention and the Group III invention recites a float valve that is not recited in the Group II invention.” For these reasons as stated in the second paragraph on page 3 of the restriction requirement, the 
Claims 11-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 10, 2021.

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 3, 5, 8 and 21 are objected to because of the following informalities:  In line 14 of claim 1, “a” should be inserted before “tap.” In line 11 of claim 3, it appears to have a period following “container.”  In line 1 of claim 5, “the” should be inserted before “shaft.” In line 3 of claim 8, “the” should be inserted before “float.”  In line 2 of claim 21, “the” should be inserted before the second occurrence of “float.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-7 of U.S. Patent Publication No. 2021/0047169. Although the claims at issue are not identical, they are not patentably distinct from each other because since all the limitations in the instant application claims are found in the ‘169 application claims, the ‘169 application is said to “anticipate” the instant application claims. Since anticipation is the epitome of obviousness, the instant application claims are rejected as being obvious over the ‘169 application claims.
The claimed subject matter of the instant application claim 3 is found in claims 1 and 3 of the ‘169 application.
The claimed subject matter of the instant application claim 4 is found in claim 5 of the ‘169 application.
The claimed subject matter of the instant application claim 5 is found in claim 6 of the ‘169 application.
The claimed subject matter of the instant application claim 6 is found in claim 7 of the ‘169 application.
The claimed subject matter of the instant application claims 18 and 21 is found in claim 1 of the ‘169 application.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN L LEE/Primary Examiner, Art Unit 3753